



COURT OF APPEAL FOR ONTARIO

CITATION: Ibrahim v. Toronto Transit Commission, 2016 ONCA
    234

DATE: 20160331

DOCKET: C61031

Feldman, Gillese and Brown JJ.A.

BETWEEN

Samir Ibrahim

Applicant (Appellant)

and

Toronto Transit Commission

Respondent (Respondent)

Samir Ibrahim, acting in person

Andrew Davidson, for the respondent

Heard: March 24, 2016

On appeal from the order of Justice
Frederick
    L.
Myers of the Superior Court of Justice, dated June 17, 2015, with
    reasons reported at 2015 ONSC 3912.

ENDORSEMENT

[1]

Mr. Ibrahim was denied Wheel-Trans service in December of 2010.  He
    issued a statement of claim dated April 25, 2013 (amended December 18, 2013),
    consisting of 11 paragraphs setting out his complaints about the poor service
    Wheels-Trans provided to him, the unsatisfactory service it provided to him,
    and the difficulties he has suffered as a result of being denied service.

[2]

The Toronto Transit Commission (TTC) brought a motion to strike. Mr.
    Ibrahim did not appear in court on the scheduled date, and the motion did not
    proceed. However, the motion judge directed the registrar to send Mr. Ibrahim a
    notice that the court was considering making an order staying or dismissing the
    proceeding under rule 2.1.01 of the
Rules of Civil Procedure
, R.R.O. 1990, Reg. 194
.

[3]

After receiving written submissions from Mr. Ibrahim, the motion judge
    determined that the action could not succeed as pleaded and, therefore, was
    fairly classified as frivolous on its face.  By order dated June 17, 2015, the
    within action was dismissed (the Order).

[4]

Mr. Ibrahim appeals.

[5]

We see no basis on which to interfere with the Order below.  The
    statement of claim discloses no cause of action.

[6]

We would encourage Mr. Ibrahim to consider the motion judges careful
    explanation for how Mr. Ibrahim might seek relief within the government system
    and beyond, once the appeal process was exhausted.

[7]

Accordingly, the appeal is dismissed.  We would make no order as to
    costs.

K.
    Feldman J.A.

E.E.
    Gillese J.A.

David
    Brown J.A.


